In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________
           No. 02-20-00178-CV
      ___________________________

      BRADLEY DRAGOO, Appellant

                     V.

 CITY OF FORT WORTH, TEXAS, Appellee



   On Appeal from the 236th District Court
           Tarrant County, Texas
       Trial Court No. 236-308010-19


 Before Sudderth, C.J.; Kerr and Womack, JJ.
Memorandum Opinion by Chief Justice Sudderth
                          MEMORANDUM OPINION

                                   I. Introduction

      On July 25, 2017, Appellee the City of Fort Worth installed three chevron

warning signs for vehicles crossing the Interstate 30 intersection and traveling

northbound on Forest Park Boulevard.           Chevron signs are “directional signs

indicating a curve in the roadway.” City of San Antonio v. Schneider, 787 S.W.2d 459,

461 (Tex. App.—San Antonio 1990, writ denied).

      Half a year later, in December 2017, a police officer who responded to an

accident at the site noted that a motorist appeared to have knocked down one of the

signs, and in January 2018, Google Maps of the area showed that the northernmost

sign, demarcating the end of the curve, was missing.

      On April 15, 2018, Appellant Bradley Dragoo wrecked his motorcycle and

suffered personal injuries while driving through the area. He sued the City a year

later, alleging that it had been negligent when it failed to reinstall the missing sign.

Two weeks after Dragoo filed suit, the City’s Transportation and Public Works

Department (TPW) received a report that the northernmost sign had been knocked

down. TPW replaced the sign two days later.

      The City filed several motions to dismiss Dragoo’s case for lack of jurisdiction,

arguing that Dragoo’s claims against it were barred by governmental immunity

because (1) Dragoo had failed to provide the statutory formal notice of his claims

under the Texas Tort Claims Act (TTCA) and therefore had to show that the City had

                                           2
received actual notice of his claim but had failed to do so; (2) that the City lacked

actual notice of the sign’s absence; and (3) the City could not have proximately caused

Dragoo’s injuries based on the missing sign because Dragoo crashed before reaching

where the sign would have been.1 Dragoo did not file a response, and the trial court

dismissed Dragoo’s claims with prejudice after a hearing.2

      In two issues, Dragoo now complains that the trial court erred by dismissing

his claims because “he has shown sufficient evidence and allegations that the City had

actual notice of the missing chevron warning sign and that the missing warning sign

proximately caused his injuries.” We affirm.

                             II. Plea to the Jurisdiction

      The TTCA creates a unique statutory scheme in which governmental immunity

from suit is waived and abolished to the extent of liability created under the statutory

scheme. See Tex. Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 224 (Tex. 2004)

(referencing Tex. Civ. Prac. & Rem. Code Ann. §§ 101.001, .021, .025).

Governmental immunity is properly asserted in a plea to the jurisdiction. Id. at 225–

26.



      1
       In one of its motions, the City also argued that Dragoo had brought forth no
evidence of which sign had been knocked down, but the City’s evidence shows which
sign was missing.
      2
       Dragoo filed a motion to modify, amend, or correct the judgment to which he
attached evidence, but that motion was denied, and Dragoo does not appeal the
motion’s denial.

                                           3
A. Standard of Review

       A plea to the jurisdiction challenges whether a plaintiff has alleged facts that

affirmatively demonstrate the trial court’s jurisdiction to hear the case. Mission Consol.

ISD v. Garcia, 372 S.W.3d 629, 635 (Tex. 2012) (stating that a plea to the jurisdiction’s

purpose generally is to defeat an action “without regard to whether the claims asserted

have merit”). Whether a trial court has subject matter jurisdiction and whether a

plaintiff has alleged facts that affirmatively demonstrate a trial court’s subject matter

jurisdiction are questions of law that we review de novo. City of Westworth Vill. v. City

of White Settlement, 558 S.W.3d 232, 239 (Tex. App.—Fort Worth 2018, pet. denied)

(citing Miranda, 133 S.W.3d at 226).

       When a plea to the jurisdiction challenges the pleadings, we determine if the

pleader has alleged facts that affirmatively demonstrate the trial court’s jurisdiction to

hear the cause, construing the pleadings liberally in the plaintiff’s favor and looking to

the pleader’s intent. Id. (citing Miranda, 133 S.W.3d at 226). If the pleadings do not

contain sufficient facts to affirmatively demonstrate the trial court’s jurisdiction but

do not affirmatively demonstrate incurable defects in jurisdiction, the issue is one of

pleading sufficiency and the plaintiff should be afforded the opportunity to amend.

Id. at 239–40.

       We also consider relevant evidence submitted by the parties when necessary to

resolve the jurisdictional issues raised, as the trial court is required to do. Miranda, 133

S.W.3d at 227.      When the jurisdictional challenge implicates the merits of the

                                             4
plaintiff’s cause of action and the plea to the jurisdiction includes evidence, the trial

court reviews the relevant evidence to determine if a fact issue exists. Id. If the

evidence creates a fact question regarding the jurisdictional issue, then the trial court

cannot grant the plea to the jurisdiction, and the fact issue will be resolved by the

factfinder. Id. at 227–28. However, if the relevant evidence is undisputed or fails to

raise a fact question on the jurisdictional issue, the trial court rules on the plea to the

jurisdiction as a matter of law. Id. at 228.

          This standard generally mirrors that of summary judgment under Rule of Civil

Procedure 166a(c), and after the governmental entity asserts that the trial court lacks

subject matter jurisdiction and supports that assertion with evidence, a plaintiff is

“require[d], when the facts underlying the merits and subject matter jurisdiction are

intertwined, to show that there is a disputed material fact regarding the jurisdictional

issue.”     Id.   When reviewing a plea to the jurisdiction in which the pleading

requirement has been met and evidence has been submitted to support the plea that

implicates the merits of the case, we take as true all evidence favorable to the

nonmovant and indulge every reasonable inference and resolve any doubts in the

nonmovant’s favor. Id.

B. Actual Notice under the TTCA

          The supreme court has explained that to secure the TTCA’s limited waiver of

governmental immunity, a claimant must provide timely notice of a claim to the

governmental unit under Section 101.101. Reyes v. Jefferson Cty., 601 S.W.3d 795, 797

                                               5
(Tex. 2020). The TTCA’s notice requirement is a jurisdictional prerequisite to suit.

Worsdale v. City of Killeen, 578 S.W.3d 57, 62 (Tex. 2019).

       Under Section 101.101, a governmental unit is entitled to receive formal notice

of a TTCA claim against it not later than six months after the day that the incident

giving rise to the claim occurred unless the unit has “actual notice” that the claimant

has received some injury or that his property has been damaged. Tex. Civ. Prac. &

Rem. Code Ann. § 101.101(a), (c); see Worsdale, 578 S.W.3d at 59 (explaining that the

TTCA provides a limited waiver of governmental immunity but that, as part of its

waiver bargain, it requires prompt notice of a claim to allow governmental units to

expeditiously undertake remedial measures that may be required to protect the

public).3

       “Actual notice” requires the governmental unit to have subjective awareness of

its fault (responsibility) as ultimately alleged by the claimant. See Reyes, 601 S.W.3d at

798 (referencing Worsdale, 578 S.W.3d at 77); 4 Worsdale, 578 S.W.3d at 59 (citing Tex.


       3
        Prompt notice under these provisions connects a governmental unit’s conduct
to an injury and “allows for swift abatement of dangerous conditions or practices,
fosters early termination of litigation through settlement of meritorious claims, and
provides sufficient notice of potential claims to enable governmental entities to make
proper budgeting and tax decisions.” Worsdale, 578 S.W.3d at 64.

       In the context of the specific information required to provide “notice of a
       4

claim” under Section 101.101, actual notice exists when the governmental unit has
knowledge of (1) a death, injury, or property damage; (2) the governmental unit’s
alleged fault in producing or contributing to the specific death, injury, or property
damage; and (3) the identity of the parties involved. Cathey v. Booth, 900 S.W.2d 339,
340–42 (Tex. 1995) (holding in medical-malpractice case that county hospital did not

                                             6
Dep’t of Criminal Justice v. Simons, 140 S.W.3d 338, 343–48 (Tex. 2004)). Subjective

awareness does not occur just because an accident is investigated as part of routine

safety procedures. City of San Antonio v. Tenorio, 543 S.W.3d 772, 776 (Tex. 2018).

      The court recently revisited and reaffirmed its “actual notice” analysis in

Worsdale, in which two people were badly injured when their motorcycle collided with

a large dirt mound that was blocking an unlit asphalt road in the City of Killeen. 578

S.W.3d at 60. Within days of the crash, the Killeen police department dispatched an

officer to conduct an accident investigation. Id. The officer photographed the

accident site and dirt pile; constructed a scale diagram of the scene using 3D laser-

mapping technology; observed that at the time of the crash there were no signs,

barricades, or cones present to indicate that the roadway was closed to traffic; and

spoke with several officials from various city departments as part of the investigation,

including the deputy city attorney and the city inspector, with regard to responsibility

for road maintenance and warning signs and whether the city had abandoned the

road. Id.

      The city officials acknowledged that the road had been obstructed for at least

two years but said that barricades and warning signs had not been erected before the

accident because of an ongoing dispute with the county over jurisdiction and road-

maintenance responsibility. Id. The deputy city attorney’s investigation confirmed the


have actual notice from medical records that did not convey to the hospital its
possible culpability).

                                           7
city’s annexation of the road but not its legal abandonment of the road, id. at 67, and

two days after the accident, the city removed the dirt pile and installed permanent

road-closure signs and barricades at the police department’s request. Id. at 60. After

the two people died of their injuries from the accident, their relatives sued the city

under the TTCA and argued that despite their having failed to give formal statutory

notice to the city, the city had received actual notice. Id. at 60–61. The city filed a

plea to the jurisdiction, which the trial court denied but the court of appeals reversed,

relying on City of Dall. v. Carbajal, 324 S.W.3d 537 (Tex. 2010).5 Id. at 61.

       The supreme court examined several of its prior cases, including Carbajal and

Tenorio, 6 before reiterating that, ultimately, the governmental unit “need only achieve


       5
        In Carbajal, in which the plaintiff sued the city for injuries she sustained after
driving into an unbarricaded gap on an excavated road, the court held that a routine
safety investigation like a police report is insufficient to provide actual notice. 324
S.W.3d at 537–39. The court held that the police report did not provide the city with
subjective awareness—actual notice—of fault “because it did not even imply, let alone
expressly state, that the [c]ity was at fault.” Id. at 537, 539. The court reasoned,
“When a police report does not indicate that the governmental unit was at fault, the
governmental unit has little, if any, incentive to investigate its potential liability
because it is unaware that liability is even at issue.” Id. at 539.
       6
        In Tenorio, the plaintiffs’ motorcycle was hit head-on by a vehicle that had been
pursued by police until its driver entered Interstate Loop 410 going the wrong way, at
which point the police discontinued pursuit. 543 S.W.3d at 774. The surviving
plaintiff sued the city, alleging that the police had been negligent in initiating,
continuing, and failing to terminate the high-speed chase and that the city had actual
notice of the claims. Id. The city responded that it had not had actual notice that it
was at fault and supported its plea to the jurisdiction with sworn witness statements
and police reports about the collision. Id. The court held that evidence that the
vehicle pursued by the police had been in a collision is not, by itself, sufficient to raise
a fact question about the city’s subjective awareness that it was in some manner at

                                             8
subjective awareness of fault” as alleged by the claimant, i.e., that the plaintiff’s

pleadings must demonstrate “subjective awareness connecting alleged governmental

conduct to causation of an alleged injury to person or property in the manner

ultimately asserted,” as compared to merely collecting statistics. Id. at 65, 73 (noting

that statistics kept by governmental units are “knowledge, not notice”). “The critical

inquiry is the governmental unit’s actual anticipation of an alleged claim rather than

subjective confirmation of its actual liability.” Id. at 68.

       The pleadings in Worsdale did not allege facts about actual notice, but in

response to the city’s plea to the jurisdiction, the plaintiffs responded with evidence

that the city did not dispute.        Id. at 66.    The record established that almost

immediately after the accident—and well within the six-month formal notice deadline

under the TTCA—the city had been subjectively aware of allegations that the road

condition and absence of warning signs were contributing factors to the accident and

that the city had been responsible for maintaining the road. Id. at 66–67. The court

distinguished Carbajal by observing that whereas the evidence of actual notice in that

case was limited to a one-page report that disclosed only that a vehicle was driven into

a street that lacked proper barricades, there had been in Worsdale a “wide-ranging

post-accident investigation” showing “an effort among various [c]ity departments to

fault for the collision. Id. at 778 (“[N]othing in the crash report, witness statements,
or case report indicate, either expressly or impliedly, that the SAPD subjectively
believed its officers acted in error by initiating or continuing the pursuit such that they
were in some manner responsible for the injuries.”). Subjective awareness of potential
fault is insufficient. Id. at 779.

                                              9
track down whether the [c]ity was charged with maintaining the road and remediating

the hazard” and “firmly establish[ed] the [c]ity’s knowledge connecting its alleged

ownership and control of the road to the road conditions identified as contributing

to” the deaths. Id. at 67. Further, the evidence of subsequent remediation, while

inadmissible to prove liability, was admissible to prove ownership, control, and notice.

Id. at 68.

       Notwithstanding “actual notice” of the TTCA claim itself, at issue in this case

is another TTCA “actual notice” provision. Under Section 101.060(a)(3), the TTCA

does not apply to (that is—governmental immunity is retained for) a claim arising

from “the removal or destruction of a traffic or road sign, signal, or warning device by

a third person unless the governmental unit fails to correct the removal or destruction within a

reasonable time after actual notice.” Tex. Civ. Prac. & Rem. Code Ann. § 101.060(a)(3)

(emphasis added); see In re Tex. Dep’t of Transp., 218 S.W.3d 74, 78 (Tex. 2007) (orig.

proceeding) (noting that Section 101.060 acts only as a limitation on the government’s

waiver of immunity in some situations involving the absence, condition, malfunction,

or removal of a traffic control device and does not create a cause of action separate

and apart from a premises defect cause of action); Tex. Facilities Comm’n v. Speer, 559

S.W.3d 245, 251 (Tex. App.—Austin 2018, no pet.) (explaining that immunity is

retained subject to the limitations set out in Section 101.060(a)); Tex. Dep’t of Transp. v.

Ramming, 861 S.W.2d 460, 464 (Tex. App.—Houston [14th Dist.] 1993, writ denied)

(stating that “Sections 101.022 [the TTCA provision setting out the duty owed in

                                              10
claims arising from premise and special defects] and 101.060, read together, establish

the duty owed by the State to a plaintiff who sues under a premises liability claim

involving a traffic signal” but noting that a traffic-signal claim is not always a premises

liability claim).

       Subsection (a)(3), based on its plain language, “expressly applies whenever a

third person removes or destroys a traffic sign or signal.” State ex rel. State Dep’t of

Highways & Pub. Transp. v. Gonzalez, 82 S.W.3d 322, 328–29 (Tex. 2002) (“[S]ubsection

(a)(3) imposes a duty on the [governmental entity] to correct a sign’s removal or

destruction by a third person upon receiving actual notice.”). Whether a governmental

unit has “actual notice” about a sign’s removal or destruction by a third party is a fact

question. See id. at 327.

       To receive “actual notice” of the removal of a sign by a third party, information

concerning the sign must be actually communicated to or obtained by an employee

responsible for acting on the information. Montgomery Cty. Precinct 1 v. Reed, No. 09-06-

00402-CV, 2006 WL 3823897, at *2 (Tex. App.—Beaumont Dec. 28, 2006, no pet.)

(mem. op.) (citing City of Dall. v. Donovan, 768 S.W.2d 905, 908 (Tex. App.—Dallas

1989, no writ), and Martinez v. City of Lubbock, 993 S.W.2d 882, 886 (Tex. App.—

Amarillo 1999, pet. denied)).




                                            11
C. The Record

      1. Dragoo’s Pleadings

      In his original petition, Dragoo alleged that on or about April 15, 2018, he had

been riding his motorcycle below the posted speed limit on North Forest Park

Boulevard, near or around Interstate 30. He drove up a hill, and “the roadway

dramatically curved to the right down the backside of the hill without warning, as the

previously installed chevron sign indicating the severe curve was not standing.”

Dragoo crashed into the median and his leg muscles were severed by a piece of metal,

“which once held the aforementioned chevron sign warning of impending curve,” and

which was sticking up from the ground.

      Dragoo asserted that the City “had actual knowledge that the aforementioned

chevron warning sign was down as the sign was either knocked down in a prior motor

vehicle incident, Case ID 17-118644, or was noted to be down” as a result of that

incident, which occurred four months prior to Dragoo’s accident, and that after the

prior incident, the City had not replaced the downed sign. He further alleged that the

sharpness of the curve, without appropriate signage, presented an unexpected and

unusual danger to ordinary roadway users and that there had been multiple motor

vehicle incidents at the same location before and after his accident.

      2. The City’s Motions to Dismiss and Jurisdictional Evidence

      The City filed several motions to dismiss and attached jurisdictional evidence.

In its first and second motions, the City complained that Dragoo had failed to give it

                                           12
written notice of the claim within six months (180 days) of the incident giving rise to

the claim and therefore had the burden to prove that the City had received actual

notice of the claim. See Tex. Civ. Prac. & Rem. Code Ann. § 101.101(a), (c). To its

second motion, the City attached the affidavit of Deirdre O’Neal-Mills, a Senior

Property and Casualty Adjuster in the City’s Risk Management Division, who averred

that no written notice of the claim was given prior to service of a copy of Dragoo’s

petition and that there was no evidence of actual knowledge on the part of the City

concerning Dragoo’s claim or that the accident was caused by the City. The City also

attached a copy of the police report from Dragoo’s accident.

      The police report showed that the crash occurred on April 15, 2018, at 1:34

p.m. The officer’s narrative states, “Unit 1 was northbound in the 2100 Block of N

Forest Park Blvd when the rider lost control and struck the north side curbline.” A

graphic marked “Not To Scale” showed the location of the accident on the roadway

at the midpoint of the road’s curve. The police report did not indicate why Dragoo

lost control of his motorcycle.

      In its third motion, the City argued lack of causation, asserting, “To the extent

[Dragoo] is claiming that his alleged personal injuries resulted from the absence,

condition or malfunction of a traffic control device [under Civil Practice and

Remedies Code Section 101.060(a)(2)], that claim must fail because the sign in

question was located after the area where [he] allegedly lost control of his motorcycle,”

and “it was the last of three separate signs alerting motorists to approaching road

                                           13
conditions,” defeating causation. [Emphasis added.] The City stated, “There is no

way that the absence of the third sign, the one which [Dragoo] claims injured his

knee, can be the cause of the accident because it would have been located after the

point at which [Dragoo] lost control of his vehicle.”

       To its third motion, the City attached three exhibits. Exhibit A was a Google

Maps photograph of the first two chevron signs in the curve. Exhibit B was a Google

Maps photograph of the roadway with no third sign at the curve’s conclusion.

Exhibit C was the affidavit of Marisa Conlin, a TPW Engineering Manager who had

worked in TPW for 19 years and had “manage[d] the maintenance throughout the

City” since June 2019 as to signs, markings, street lights, and traffic signals. Conlin

averred that she had reviewed the City records related to the three chevron signs

located in the 2100–2300 blocks of northbound Forest Park Boulevard, which were

placed there on July 25, 2017; that “[t]he first report the City received of a missing

chevron sign was May 28, 2019”; that “[t]he chevron sign [that had been] reported

knocked down was the third sign, or the northern[]most sign of the three installed”;

and that there was no indication that all three signs were missing on April 15, 2018.

To her affidavit, she attached the City’s business records relating to the sign as Exhibit

C-1.

       Exhibit C-1 contained a “sign ticket” for 2000 Forest Park Blvd/I-30, dated

July 25, 2017, which showed that three chevron signs were installed that day. Exhibit

C-1 also contained an aerial photograph denoting where the signs were installed: (1) at

                                           14
the intersection; (2) 100 feet away, at the curve’s midpoint; and (3) 100 feet farther, at

the end of the curve. Exhibit C-1 also contained a service request summary report

created on May 28, 2019, when a citizen called in about the sign, requesting service; it

was logged at 8:16 a.m. The service request was given an “Emergency” priority level.

      The City also filed a “supplement” in which it argued that the City had not

received actual notice that the sign had been destroyed or removed until after

Dragoo’s accident, notwithstanding the December 2017 accident report that a

chevron sign in the median on the relevant stretch of Forest Park Boulevard was

down. See id. § 101.060(a)(3). The City contended that it had brought forth evidence

“showing that its first actual notice that the chevron sign at issue was reported

removed or destroyed” was after the date of Dragoo’s accident and again argued that

it would have been impossible for the missing sign to have caused his fall and injuries.

      To the supplement, the City attached a copy of the December 16, 2017 police

report of a crash referenced by Dragoo in his original petition, bearing case

identification number 17-118644. That report stated that the crash occurred at 4:18

p.m. at the 2000 block of North Forest Park Boulevard and 2300 I-30 West. The

“not to scale” graphic showed the location of the accident on the roadway, including a

downed sign, and the officer’s narrative states, “Unit 1 was heading northbound on

2000 N Forest Park Blvd. 2100 N Forest Park is a curved road. Unit 1 collided into

the median and spun out of control facing southbound. Unknown if Unit 1 collided

into street sign. Unit 1 driver relayed that sign was already down.”

                                           15
      The City also attached to its supplement a copy of Dragoo’s uncertified

testimony from his January 31, 2020 deposition. In his deposition, Dragoo testified

that he did not see the two earlier chevron signs indicating the curve. He stated, “I

did not see those because I wasn’t looking for them when the road is going straight,

I’m not going to look for a curve sign when I’m going straight.” Dragoo marked on

an exhibit where the curve started (“where the sidewalk ends”) and marked where he

said the accident occurred, which was adjacent to the location of where the

northernmost chevron sign would have been. He stated that the accident occurred

“from the moment the road started to take a corner, milliseconds after that was when

[he] went down.” He stated that the accident happened “after the second [chevron

sign]” but could not verify whether any of the signs were there. He stated, “[T]he

only thing I can verify is that there w[ere] no chevron signs on the corner itself except

for the one that used to be there that went inside me.”

      Dragoo did not file a response to any of the City’s motions.

D. Analysis

      The evidence is undisputed that Dragoo did not provide formal notice of his

TTCA claim within six months after his April 15, 2018 accident; therefore, he had to

demonstrate through his pleadings or jurisdictional evidence that the City had had

actual notice of his claim. See id. § 101.101(a), (c). Dragoo, however, pleaded only

that the City had actual knowledge that the sign was missing, not that the City had

actual notice of his claim, and the City brought forth evidence from the senior

                                           16
property and casualty adjuster in its risk management division that no written notice

of the claim had been received prior to service of a copy of the lawsuit. Dragoo does

not challenge this ground on appeal. See Tenorio, 543 S.W.3d at 779 (no actual notice

of claim); Carbajal, 324 S.W.3d at 539 (same); cf. Worsdale, 578 S.W.3d at 67–68 (actual

notice of claim).

       Further, both parties focus on Section 101.060(a)(3) in this appeal. Neither

party disputes, and the City’s evidence shows, that the sign was removed or destroyed

by a third person and not by the City, meaning that the City had to have actual notice

for its immunity to be waived. See Tex. Civ. Prac. & Rem. Code Ann. § 101.060(a)(3);

Gonzalez, 82 S.W.3d at 328–31. Although Dragoo alleged that the December 2017

police report provided the City with “actual knowledge” that the sign was missing, he

did not allege that the police were responsible for reporting the missing sign to TPW

for replacement, and there is no evidence that they did so.7 See Tenorio, 543 S.W.3d at

776 (noting that subjective awareness does not occur just because an accident is

investigated as part of routine safety procedures); Reed, 2006 WL 3823897, at *2

(requiring information about a sign to be actually communicated to or obtained by an


       7
        Dragoo states in his appellate brief’s factual recitation that Conlin testified that
the City’s sign department did not communicate with the police department regarding
signs knocked down during motor vehicle incidents and that the City instead relied on
citizen complaints regarding missing signs, referencing Conlin’s deposition that was
attached to his postjudgment motion to modify, which the trial court denied and the
denial of which he does not appeal. See Tex. R. App. P. 38.1(g) (stating that in a civil
case, the court will accept as true the facts stated unless another party contradicts
them).

                                            17
employee responsible for acting on the information for a city to receive “actual

notice” of a third party’s removal of a sign). There was no evidence that such

knowledge, reporting, and notice was required to be shared between the City’s various

departments, but the City’s jurisdictional evidence showed that within two days of the

citizen’s complaint (15 days after Dragoo filed suit) TPW replaced the sign.

      Finally, the trial court could have concluded—based on photographic evidence

of the signs’ initial locations when placed in 2017 and their locations in December

2019 (including the northernmost sign’s absence) and on Dragoo’s testimony that he

had failed to notice the first two signs—that, even if the City had received actual

notice about the third sign’s absence, there was no causation between its absence and

Dragoo’s accident. See Tex. Civ. Prac. & Rem. Code Ann. § 101.021(2) (stating that a

governmental unit is liable for personal injury caused by a condition of real property if

it would, were it a private person, be liable to the claimant according to Texas law).

Because the trial court did not err by dismissing Dragoo’s case for lack of jurisdiction,

we overrule both of Dragoo’s issues.

                                   III. Conclusion

      Having overruled both of Dragoo’s issues, we affirm the trial court’s judgment.

                                                      /s/ Bonnie Sudderth

                                                      Bonnie Sudderth
                                                      Chief Justice

Delivered: September 30, 2021


                                           18